Question Time (Commission)
The next item is Question Time (B6-0009/2009) which, exceptionally, will last until 8 p.m.
I begin by informing you that Mr Kovács will not be present, so Questions Nos 1 and 3 from the first part of this period, addressed to the Commissioner, will be taken up by Mrs Reding.
The following questions have been submitted to the Commission.
Part One
Subject: Measures for the promotion of products and services that help increase energy efficiency and promote renewable energies
At the Spring European Council in 2008, the Heads of State and Government agreed on a future review of the Energy Taxation Directive aimed at promoting an increase in the percentage of renewable energy as a proportion of the total energy used.
Increasing energy efficiency is one of the quickest, safest and cheapest ways of reducing EU dependence on third country energy resources, lowering energy consumption and cutting CO2 emissions and the European public's expenditure on energy bills.
In the light of the need to increase energy efficiency, could the Commission indicate what measures and financial and fiscal instruments it has in mind to promote products and services that help increase energy efficiency and promote renewable energies?
Member of the Commission. - It is in its European Economic Recovery Plan - which has, by the way, been endorsed by Parliament and the Council - that the Commission supports the promotion of the rapid take-up of green products. It has, among other things, proposed reduced VAT rates for green products and services aimed at improving the energy efficiency of buildings in particular. Furthermore, the Commission encourages Member States to provide further incentives to consumers to stimulate demand for environmentally-friendly products.
The Commission is currently carrying out a review of the existing Community tax legislation. The objective is to eliminate as much as possible existing incentives that run counter to the objectives of energy efficiency and the reduction of carbon emissions, as well as to create incentives where appropriate to serve these objectives.
In addition to the above fiscal initiatives, the Commission seeks to enhance the use of other financial instruments to promote energy efficiency, in particular, in buildings. A sustainable energy financing initiative is being developed jointly by the Commission and the European Investment Bank. The initiative aims at mobilising funding from capital markets to be used via the participation of the Covenant of Mayors. For 2009, a budget of EUR 15 million can be expected to be made available.
The Commission has also proposed the modification of Regulation (EC) No 1080/2006 on the European Regional Development Fund, which would allow use of this fund by all Member States for increased expenditure on energy efficiency improvements and the use of renewable energy in existing housing.
(RO) I would like to start by saying that the current directive was implemented badly or inadequately, which is why I would like to ask the Commission whether it is considering cutting VAT on products too in the future. In addition, I think that it would be important to increase the European Regional Development Fund allocation supporting energy efficiency for buildings and social housing from 3% to 15%.
I also think that a fund for energy efficiency and renewable energy would be important.
Member of the Commission. - We know that it is very important to have measures to help citizens and governments go for energy efficiency. We now have some studies on the potential of tax incentives for energy and environmental purposes, and the Commission is preparing a proposal to amend the VAT directive to allow reduced rates of VAT to apply to certain environmentally-friendly goods and services.
As set out in the Economic Recovery Plan, the Commission may propose reduced VAT rates for green products and services aimed at improving the energy efficiency of buildings in particular. It should be pointed out, however, that the Commission proposal of July 2008 already provides an option for Member States to apply these reduced VAT rates on services involving the renovation, repair, alteration and maintenance of housing, places of worship and of cultural heritage, and historical monuments. This includes work aimed at increasing the energy savings and efficiency of the buildings concerned.
The Ecofin today came to a compromise. It is too early to say exactly what we are going to do in detail with the Ecofin proposals, but the Commission is going to study the proposals that were made today.
(DE) Mr President, I would like to put on record my thanks to the Commissioner and the Commission for ensuring, in particular, that the subject of the thermal insulation of buildings was discussed here. It is one of the most efficient ways of saving energy and, from that point of view, it seems to me to be an important and a correct route to go down. In this context, my question is this: does the Commission see an opportunity here to make the corresponding VAT cuts available for low-energy houses and energy-neutral houses in the prefabricated construction sector? Is this something that can be considered, and where are we heading?
Mr President, what Mr Rack has just proposed is an interesting idea. His idea will, of course, be analysed by the Commission along with the other ideas on the table in relation to energy efficiency in house building or housing renovation. I can also say that the Commission is going to restructure the structural funds with the effect that it will also be possible to invest in such energy-efficient houses through the structural funds.
Subject: More flexible interpretation of the Stability and Growth Pact
Will the Commission say whether, during this period of very great economic crisis, it is insisting on its view that all countries with deficits must reduce them within a period of two rather than three years, although the latter period would appear more reasonable according to the available data? If so, why? How is this insistence compatible with the views of the Eurogroup chairman regarding a more flexible interpretation of the Stability and Growth Pact (see statements of 21 January 2009, Agence Europe)?
Member of the Commission. - Under normal circumstances, the Stability and Growth Pact presumes there will be rapid correction of the excessive deficit and this correction should be carried out the year after such an excessive deficit has been identified. However, the reformed Stability and Growth Pact also allows for longer deadlines in the case of special circumstances - in accordance with Article 34 of Council Regulation (EC) No 1467/97.
The Pact does not provide an explicit definition of these special circumstances. However, when preparing a report under Article 143 of the Treaty triggered by the existence or the planned excessive deficit, the Commission is required by the Treaty to take into account what are known as 'relevant factors'. In this report, the Commission shall reflect developments in the medium-term economic position, in particular, potential growth, prevailing cyclical conditions, the implementation of policies in the context of the Lisbon Agenda and policies to foster research and development and innovation. It shall also reflect developments in the medium-term budgetary position, in particular, fiscal consolidation efforts in good times, the level of public debt and sustainability issues, external financing needs, public investment, and the overall quality of public finances. It shall also take into consideration any other factors which, in the opinion of the Member State concerned, are relevant in order to comprehensively assess in qualitative terms the excess over the reference value and which the Member State has, of course, put forward to the Commission and to the Council.
The provisions of the relevant factors to be considered indicate that determining the incidence of special circumstances should be based on an overall assessment of such factors. On 18 February, the Commission adopted its recommendations for Council opinions on the latest updates of the stability and convergence programmes for 17 Member States. At the same time, and taking into account its assessment of these programmes, the Commission adopted reports for Ireland, Greece, Spain, France, Latvia and Malta. The Ecofin adopted its opinion on these reports this morning. The Commission will propose recommendations to the Council to put an end to situations where an excessive deficit exists. These recommendations will include deadlines which will have been decided according to the Stability and Growth Pact, i.e. taking into consideration the existence of special circumstances, where appropriate.
(EL) Mr President, I should like to thank the Commissioner for her very detailed reply, although I must say that I was somewhat surprised that, with all the important things you said, you did not mention the concept of timetables, in other words if the Commission will recommend specific timetables for each case and, secondly, if, in its recommendation, the Commission will link the timetable phases with the reduction in the percentage above 3%.
(DE) Mr President, Commissioner, I have two brief questions. My first question is this: what happens in respect of those Member States that have really provocatively low business tax rates or indeed none at all? Is it fair for the relaxation of the Pact by these countries to be overlooked when they get into difficulties due to the low tax takes resulting from their policies?
My second question is as follows. Should this question not be linked to a certain level of success? In other words, where a Member State suffers a greater deficit in order to combat unemployment and unemployment then falls dramatically, would it not make sense to promote such an approach?
Has there been a change in the Rules of Procedure? I thought it was the questioner who had a supplementary, plus two other Members.
Secondly, what time does Question Time continue until tonight as we started late?
Mrs Doyle, we will actually finish at 8 p.m. as intended. We began late and we will finish late. Does the honourable Member not have a supplementary question?
Do you wish to pose your supplementary question Mrs Doyle?
Mr President, I do. My apologies. I understood you were only giving it to the Questioner and one other. I misunderstood the point you made.
I would like to follow through by asking the Commissioner to name any Member State that will not have an excessive deficit, as understood to date.
Secondly, could she develop exactly what the Commission is going to propose to the Council as decided this morning in relation to Ireland?
Member of the Commission. - In answer to the question by Mr Dimitrakopoulos, the Commission, when proposing the deadlines for a Member State to return to a sustainable position of public finances, will take into account the room for manoeuvre available to the Member State concerned. A call for rapid fiscal consolidation can be expected only in cases of danger of a public finance crisis, taking into account the financing needs of the whole economy.
As for the second question, which was a double question, the answer to the first part is 'no'. The answer to the second part - on countries with low corporate tax - the Stability and Growth Pact assesses the global fiscal position of a Member State, not the specific tax structure of each Member State.
In reply to the third question, on whether there are any Member States without excessive deficits, there are, of course, certain Member States without excessive deficits, as can be seen in the charts which the Commission regularly publishes.
Subject: Abolition of tax havens
Has the Commission proposed or does it intend to propose the abolition of tax havens, especially within the EU?
Has the EU adopted any decision proposing that Member States abolish the tax havens existing within their territory?
What measures will the Commission take to put an end to tax havens, combat financial speculation and curb the free movement of capital, especially within the Union?
Mr President, since the end of the 1990s, the Commission has been pursuing a determined policy against fraud, tax evasion and detrimental fiscal competition.
A key element in this policy has been to promote transparency in tax systems and the exchange of information between tax administrations. Finally, this policy has been confirmed by the clear declarations by the G20 attacking non-transparent practices in certain jurisdictions, often referred to as tax havens.
The Commission strengthened its policy in this field at the end of 2008 and the start of 2009, by presenting two proposals.
The first aims to boost the exchange of information as laid down in the savings directive. The second effectively proposes that all the Member States should align their information exchange standards to the most open level, particularly by ensuring that Member States cannot use financial confidentiality as an excuse to refuse to provide information that other Member States need in order to calculate their residents' taxes.
In May 2008, the Council decided to promote this policy of good fiscal governance to third countries, including the principles of transparency, exchange of information and fair fiscal competition, and it asked the Commission to negotiate clauses to this effect in agreements with third countries.
The Commission intends to present a political initiative soon with the aim of highlighting the consistency of this policy and the key factors in ensuring that it is successful. It feels, in particular, that the implementation of measures coordinated at European level would respond to the concerns expressed by Mr Guerreiro.
(PT) On the strength of what was said, there seems to be less action than words. In other words, tax havens and their abolition are not on the menu, but I would pose the following question: how does the Commission intend to dissuade banks from operating from 'offshore' centres, as it has stated that intention? Also, what actual measures does it intend to propose to combat the financial speculation that is central to the causes of the current financial and economic crisis?
The Commissioner must know a little bit about tax havens, because Luxembourg rather falls into that category. Does she not feel that this undermines the whole principle of a common market, with lorries driving out of their way to get the cheap fuel there?
Then there is Jersey, Guernsey, the Isle of Man - which are in the UK but outside the EU - Liechtenstein, Monaco, San Marino, etc. They are all little tax havens, with offshore banking, which we have just heard about, pandering to the rich. They only exist because the EU allows them to do so.
These are her words: 'a resolute policy against tax evasion'. If that were true, would not the Commission include some suggestions for abolishing these tax havens?
Member of the Commission. - In answer to the first question, the Commission has proposed two new directives in order to solve these problems because the financial crisis has highlighted the problems more clearly than before.
We made a proposal at the end of 2008 and another one at the beginning of 2009, the former reinforcing the information exchange and the latter enshrining the right of a Member State to obtain information without the other Member State invoking banking secrecy.
As for the second question I just want to underline that lorries have nothing to do with tax havens.
Subject: The Internet and hate crimes
Incitement to racial hatred is a crime in all EU Member States. However, according to the 2008 Hate Crime Survey published by the NGO Human Rights First, hate crimes are on the rise in Europe, and it is important to see the central role that the Internet plays in this.
As part of its aim to fight cybercrime and create a safer Internet for all, is the Commission taking any specific action to help combat websites which incite racial hatred and violence?
Member of the Commission. - The question which was asked is very important, and I would like to underline that the Commission strongly rejects the racism, xenophobia and any type of hate speech the honourable Member refers to. The Commission also shares the concerns raised, and is aware that certain content available on the Internet can have a very negative impact.
The Commission fights racism, xenophobia and anti-Semitism in all media platforms, and not just the Internet, as far as possible, under the powers conferred by the Treaties. On this basis, the Commission has taken a number of initiatives - legislative and non-legislative - which seek to prevent discrimination as well as racist, xenophobic and anti-Semitic speeches. Firstly, there is the Audiovisual Media Services Directive, which extends minimum standards for content to all audiovisual and media services, and that includes on-demand offers on the Internet. This includes: 'prohibition of incitement to hatred based on race, sex, religion or nationality'. Furthermore, the Commission had adopted policies that aim at reducing racist content online. I would just underline here the recommendation on the protection of minors and human dignity and on the right of reply, which calls for action against discrimination in all media.
The recently adopted Council framework decision on combating certain forms and expressions of racism and xenophobia by means of criminal law sets out a common EU approach to racism and xenophobia. The framework decision aims at criminalising international conduct, such as incitement to violence or hate towards a group of people or against a person belonging to a group defined on the basis of race, colour, descent, religion, belief, or national or ethnic origin.
Incitement to violence or hatred would also be punishable if committed by public dissemination and distribution of tracts, pictures and other materials. The Member States have an obligation to comply with those provisions by 28 November 2010.
Apart from this legal approach, the Commission is promoting a set of measures for the safer use of the Internet. I think Parliament well knows the Safer Internet Plus Programme, with a budget of EUR 55 million for the period 2009-2013, which co-funds projects with the following objectives: increased public awareness, provision of a network of contact points for reporting illegal and harmful content and conduct, in particular, on child sexual abuse material, grooming and cyber-bullying, fostering of self-regulatory initiatives in this field and involving children in creating a safer online environment, establishing a knowledge base of the new trends in the use of online technologies and their consequences for children's lives.
The Commission furthermore strives to promote a responsible use of media and the Internet. In its communication on media literacy of December 2007, the Commission calls on Member States to commit to more effectively promoting media literacy and research in this field. This year, it will present a recommendation on media literacy.
It is also worth noting that our neighbour, the Council of Europe, has developed a series of international legally binding and non-binding instruments on these issues, which all show that cyberspace is not a lawless area and that Member States are bound to protect individual rights and freedoms through their national laws, inter alia, the Cybercrime Convention and its additional Protocol 3.
Commissioner, I do not doubt for one minute your commitment to this area. I know you have looked into it in great detail. However, concerning this issue which you mentioned of the 'lawless area' of cybercrime, are you convinced, specifically in connection with inciting hatred - which is a criminal offence in all Member States, I think - that the implementation of the Framework Decision, the Audiovisual Directive and many of the other instruments that you have mentioned is actually stopping the proliferation of these sites? The evidence so far is that they are increasing as we speak. Do you feel that we should take further action?
Commissioner, there is no greater hate crime than murder, and this week in my constituency of Northern Ireland, we had three hate murders of members of the security forces by Irish Republican terrorists.
And yet, within hours, there were a number of sites, across the Internet, glorifying those hideous murders and praising those who had carried them out. So, as well as looking at racism and xenophobia, is the Commission focused on how it deals with the abuse of the Internet by terrorist parasites?
Member of the Commission. - There is no excuse for crime, wherever that crime has taken place - be it in the real world or in the digital world - but of course, it is much easier to fight crime in the real world because you have the instruments which allow you directly to intervene. It is much more complicated on the worldwide web, and that is why we have developed a whole series of instruments in order to fight such crime.
I know from discussions with my colleague, Jacques Barrot, that police forces are building up a network of analyses in order to fight crime on line, and that they are having more and more success in catching the criminals. However, there are also more and more sites being constructed. I myself have tried, with the Safer Internet Programme, to do something else in this respect. This is to empower people - and most of all young people - who utilise the Internet to know what to do when they come across negative content. For instance - and we are not necessarily speaking about crime, but about cyber-bullying, which can become terrible for young people - that there is a special report button for them to ask for help.
So we are trying by different means to fight criminals by means of the police forces, by empowering educators, parents and children so that they can take a decision by themselves or report, and, of course, by media literacy programmes, which I personally would wish to be much more numerous in the Member States. You have to give tools to the next generation to find a solution and to fight, because, if not, then we might have a problem with the Internet, and that parents will not allow, for instance, their kids to be on the Internet, and that would not be the right way to proceed. We want the positive site of the Internet to flourish and the negative side of the Internet to be blocked.
Now to the murder question which the honourable Member underlined. This is a terrible thing to happen, and I believe that it is within the field of activity of the police and security forces to block all this. Those tools should, of course, not be regarded as something which can be utilised for solving all society's problems, but when it comes to crime there can be no discussion. Crime has to be fought and it has to be fought very strongly.
Subject: Information and Communication Technologies (ICT) and Information Society
The Commission has put the development of ICT and of the Information Society, which has huge potential benefits for European economy and society, at the heart of its programmes. However, what is the Commission doing to ensure that certain sectors of European society - such as older people and people on low incomes - are not left behind or forgotten in this process?
Member of the Commission. - Information and communication technologies have a huge potential for helping older people. Well, that is easily said and not so easily done because we do have a real digital divide here. It is those people who badly need ICT tools who, because they have never used those tools in their lives before, are not used to utilising them. For instance, only 15% of older people use the Internet. That is why we have to develop a whole policy in order to bring this barrier down, because we will need ICT to enable older people to stay active and productive for longer, to continue to engage in society with more accessible online services, and to enjoy a healthier and higher quality of life for longer.
That was exactly why the Commission presented in 2007 an action plan for ageing well in the information society with very concrete measures.
The first measure is on research and innovation in order to develop and test technologies for social care and independent living for older persons. I must pay tribute to our industries because, through these research programmes, the industries have developed a whole series of mechanisms, services and products which help older people to stay longer in their own homes.
The second measure is to raise awareness of the benefits among users and public authorities through the establishment of a best practice Internet portal and European award schemes for smart homes - independent living applications for instance.
The third is to reduce the fragmentation of approaches in deploying these technologies in Europe.
In 2008, the Commission adopted two other initiatives.
The first was a new joint programme to support joint research with Member States in the area of ambient-assisted living: those are the technologies for home applications and for mobility, assisting older users in their daily lives and providing social care applications.
The second was the new communication on e-accessibility, fostering the use of ICT goods and services by older people and by people with disabilities, and inviting Member States to take all necessary steps to improve the accessibility of public websites.
In line with those measures, between now and 2013, the EU, together with Member States and the private sector, will invest more than EUR 1 billion in research and innovation for the ageing society.
So you see we really take that very seriously and we believe that we have possibilities here to improve life in an ageing society.
On the problem of low income users, I would refer first of all to the second package of the roaming regulation which Parliament adopted in the ITRA committee yesterday night. One element of this package is to bring down the prices of using mobile phones, landlines, the Internet, etc.
The Commission has also set up a consumer market scoreboard that permits monitoring of market outcomes for consumers. The evidence on the scoreboard helps us to better take account of consumer interests.
The new proposals which are before Parliament in the review of the telecom market also aim to strengthen consumers' and users' rights with a view to improving accessibility and promoting an inclusive society.
It has been proposed, for instance, to amend some provisions in order to take better account of the needs of the elderly and those with special needs, and those should be general objectives guiding the activity of the national regulatory authorities.
I would like to thank the Commissioner. I do not for one minute doubt that the Commission is doing an awful lot on IT information. You can see a lot of the work they do. I am a recent participant in the 'Twitter' site and I have to say that I am more than surprised and impressed at how much information is on that site from the European Union. It gives a huge amount of information and I would like to congratulate them on that.
However, we still have a problem with people from disadvantaged backgrounds and elderly people using and accessing the Internet and new technologies. This is changing all the time, but we have an opportunity, or a challenge, between now and the June elections, and I would just like to ask you whether you have any plans to try to get more people to participate on the Internet to promote the June elections in the European Union.
(RO) I would like to congratulate you on what you are doing for children and the Internet, as well as for the decision to have 100% broadband coverage by 2010.
I want to say that in Romania, elderly people and parents communicate cheaply and efficiently via the Internet with children who have gone abroad; they can see and hear them. However, I want to ask you what you are doing to develop online services. I am referring in this case to the public key infrastructure.
(DE) Mr President, Commissioner, industry does actually produce equipment that is very suitable for the varied purposes of the information society for elderly and disabled users, too. That said, nearly all the mobile phones, emergency call buttons and similar gadgets are offered at fundamentally very expensive prices.
Is the Commission able to do anything about this? You see, selling particularly simple technology at especially expensive prices is not very user-friendly.
Member of the Commission. - First of all, the Internet and the elections. This is a question which those who are standing for election, the MEPs and the candidates, should take on board and on which they should develop better communication with their citizens. In recent years, so many positive actions have been taken with the help of the European Parliament that it should not be very difficult to present all these positive actions to citizens.
Looking only at the examples of e-inclusion in Ireland, for instance, I can give the list of those which have been put into practice on the territory of Ireland with Irish companies, research centres and NGOs. It will be very interesting, even for the MEPs themselves, to explain what is being done via the European budget to improve the life of citizens.
The second question was about the young and the old, and how they can communicate better. Well, I can tell you that my mother, who had never used a mobile phone, bought one in order to communicate with her grandchildren because she understood that this was the only way they could call her. Now she is very much upset if they do not call her often enough. However, I have also met a lot older persons who have come to use the Internet because of Skype, because their children or grandchildren are abroad and they would like to speak with them.
That is why we are trying to develop measures towards a real internal market for communications in Europe, so that this communication will be swift and not very expensive.
That brings me to the third question: what about the price of the communications? There are a lot of services in operation which bring down the price of communications. Now it is true that those services or those items specially adapted to the older generation are being kept on the home market, because the market is not yet developed very strongly and they are still too expensive.
There is only one solution to this, namely to develop the market, because if thousands and thousands of older people take up those services, take up those instruments, the price will become affordable. So we have to raise awareness to promote the take-up of these ICT goods and services which I believe will be one of the solutions to the problems of the ageing society.
Subject: Internet monitoring
It has come to my attention that the Internet has become a safe haven for racists and other bigots to air their views.
Has the Commission raised this and, if so, what action is it taking?
Questions Nos 37 and 40 will receive answers in writing.
Member of the Commission. - The question the honourable Member has asked is not new, which shows that it is something that is very dear to the heart of MEPs.
I would recall the answer I gave to the questions by Mr Moraes on the Internet and hate crimes, by Luca Romagnoli on content and the use of blogs, and by Robert Kilroy-Silk on racism and violence on social websites. I can tell you not only that those questions have been asked but also that the Commission has taken action in this area.
Speaking only about the social websites, some weeks ago, all the social networking site providers sat around a table and signed a code of conduct to help young children and adolescents to fight against negative content on these websites.
As you know, the Commission strongly rejects all racist and xenophobic views conveyed on the Internet, together with the types of hate speech cited by the honourable Member in his question. As is often the case with the web, the picture is one of stark contrasts. On the web, the best rubs shoulders with the worst: on the one hand, there are tremendous opportunities to diffuse and receive valuable, targeted information, for better social cohesion; on the other, it is an ideal forum for stereotypes, prejudices, derogatory views and even dangerous content, as was mentioned in the question.
Here lies the danger: should the State go and block access to websites or filter search-engine results? This is already being done by authoritarian states. In democratic countries, such as the EU Member States, restrictions on the freedom of speech are exceptional and governed by the rule of law.
It is worth noting that the Council of Europe has developed a series of international, legally binding instruments, directly and indirectly concerning the Internet. These uphold the belief that cyberspace is not a lawless area, but is subject to the rule of law. I would recall the Convention on Cybercrime and its additional protocol.
The Commission has also adopted policies aimed at reducing racist content online, notably the recommendation on the protection of minors and human dignity and the right of reply, which calls for action against discrimination in all media.
I would also like to draw attention to the Framework Decision on combating certain forms of expression of racism and xenophobia, which aims at criminalising intentional conduct, such as incitement to violence or hatred towards a group of people or against a person belonging to that group. This is a criminal offence if committed by public dissemination or distribution of tracts, pictures or other material, and here, Member States have the obligation to comply with the provisions of the Framework Decision by 28 November 2010.
I could also underline that the European law already prohibits incitement to hatred on grounds of sex, race, religion or nationality in TV broadcasts and in TV online.
So we already have a whole series of mechanisms, a whole series of laws and a whole series of measures implementing these laws. But as always with negative content - be it in the traditional media or on the Internet - it pops up more quickly than you can fight it.
I would like to thank the Commissioner for her reply. In recent days, we have seen in Northern Ireland two soldiers and a policeman killed, as has been referred to by another Member, by people who secretly arrogate to themselves the right to do things like this based on bigotry and evil and - yes - racism and xenophobia. They, and their like, use such things as the Internet to recruit and to spread their evil words and deeds.
It seems to me very clear, for example, that if the rules for entering chat rooms were to be tightened up, by not allowing the use of, for example, Hotmail - I confess I do not know very much about it but it is very easily used - and insisting instead on some sort of traceable e-mail, then the people who do these sorts of things, which they could not do in the open, would be more easily traced. I ask the Commissioner to use all her powers to continue to pursue this issue, because it is not acceptable that the Internet should be used for racism and xenophobia.
Member of the Commission. - Crime is crime wherever it happens, and that is why we also have instruments to go after crime when it is committed on the Internet. Together with my colleague, Jacques Barrot, we will develop those instruments so that they become stronger and are used more efficiently. The problem of the Internet, of course, is that it goes beyond national territory, which is why collaboration between police forces and those forces which combat terrorism and international crime has to be reinforced. In recent years, we have seen those forces working together with very good results. I hope and I think these efforts will continue.
Subject: Serbia's candidate status
The debate about granting Serbia the status of an EU candidate country continues. Is there not a risk involved in making Serbia a candidate country or even a Member State before the Republic of Kosovo, given that Belgrade might use this advantage to block future accession negotiations or, indeed, the establishment of any kind of relations between the Republic of Kosovo and the EU?
Member of the Commission. - (RO) The prospects of Serbia joining the European Union depend on this country meeting the Copenhagen accession criteria, as well as the conditions set out as part of the Stabilisation and Association Process, including the condition to cooperate fully with the International Criminal Tribunal for the former Yugoslavia.
However, Serbia is not a candidate country and has not, as yet, requested to join the European Union. As a result, I am not in a position to pass an opinion on what might happen in the future and on the actions which Serbia might or might not take in relation to Kosovo.
If Serbia were to apply for accession, the European Commission would draw up, following a request made by the Council, a draft opinion based on the established objective criteria applied to all states which request to join the EU. Subsequently, it will be the European Council which will decide whether to grant candidate country status or not.
(DE) Mr President, Commissioner, I have a high personal regard for you, and that is why I regret the fact that Commissioner Rehn is not here, as I am far from satisfied with that answer. I could have printed that off from the Internet myself.
I will state very plainly what I was getting at with my question. Negotiations are taking place with Serbia about a stabilisation agreement currently being drawn up. I want to draw the Commission's attention to the danger that Serbia could block Kosovo here, as in the UN and the Council of Europe. My question was, what do we do to prevent the occurrence of something like the current block on Croatia by Slovenia.
Member of the Commission. - (RO) As I said in my reply, we do not wish in any way to pre-empt possible actions in the future. At the present time, Serbia is at a certain point where no application has been submitted yet to join the European Union. Let us see what happens in the future.
Therefore, as I have said, let us not speculate on hypothetical situations in the future.
Subject: Serbian accession
Will the European Commission explicitly and firmly recommend that no further progress be made regarding Serbia's accession to the EU unless Ratko Mladić and Goran Hadžić, the two remaining fugitives from the ICTY, are delivered to The Hague?
Member of the Commission. - (RO) Serbia's accession to the European Union depends on Serbia meeting the political condition to cooperate fully with the International Criminal Tribunal for the former Yugoslavia, along with complying with all the other obligations which are a condition of integration into the EU.
In this respect, the Commission shares the conclusions of the Council reached in April 2008 that full cooperation with the International Criminal Tribunal for the former Yugoslavia, including making every possible effort to arrest and hand over people who have been indicted, is an essential element of the Stabilisation and Association Process.
In this regard, the assessment carried out by the ICT's chief prosecutor, Serge Brammertz, is particularly important. We have established permanent, close contact with him. Furthermore, Commissioner Rehn has taken every opportunity to call on the Serbian authorities to implement fully the recommendations made by the chief prosecutor in his report published in December 2008 and sent to the UN Security Council.
This is the surest way of allowing Serbia to cooperate fully with the International Criminal Tribunal and make progress in terms of fulfilling its aspirations to become a Member State of the European Union.
I am very supportive of Serbia making progress towards EU accession, as I am all of the Western Balkans, as a former member of the relevant European Parliament delegation.
The problem is that when we say Serbia's accession will depend on full cooperation with the ICTY, this begs the question of when exactly we will make this criterion bite.
I really want to try and get from the Commissioner the fact that no further progress will be made now, in the next few weeks, unless these fugitives are delivered.
Can he also tell me that no further progress can be made regarding Croatia's accession unless the ICTY is satisfied that there is full cooperation over evidence and witnesses regarding the Croatian invitees?
(DE) Mr President, I would like to support Mrs Ludford's question. The Commissioner has rightly said that this is a criterion for Serbia. What he has not said, is whether or not Serbia fulfils this criterion. I would be interested to hear the answer. Does Serbia fulfil the criterion of full cooperation? We know that that is the case for Croatia.
Member of the Commission. - You are aware that in the Council, there are different opinions concerning this issue and you know that there is no unanimity concerning the position of the Council on this issue. So, as I said in my answer we, the Commission, fully share the opinions of the Council - and I refer to the conclusions of the Council from April 2008 - that full cooperation with the Tribunal is essential for following the process.
Questions Nos 43 and 44 will receive answers in writing.
Subject: Turkish-funded usurpation of Greek Cypriot properties in the occupied territory of Cyprus
According to public allegations by the former Cypriot Foreign Minister, Erato Markoulli, large-scale usurpation of Greek Cypriot properties situated on the Karpas peninsula in the occupied territory of Cyprus is taking place with funding from Turkey.
This matter clearly came to the attention of Mrs Markoulli in the course of negotiations to resolve the Cyprus question, in which she is involved, and on the basis of other information. Turkey, which has applied for accession to the EU while, at the same time, occupying territory in the Republic of Cyprus, an EU Member State, is organising the usurpation of properties belonging to European citizens, thereby infringing international law and human rights, together with EU principles and values.
What view does the Commission take of this policy being followed by Turkey? Is it acceptable on the part of a country seeking EU membership? Does the Commission intend to take measures against Turkey and, if so, what measures, in response to the usurpation of Greek Cypriot properties in occupied Cyprus?
Member of the Commission. - (RO) The Commission has noted the use of properties belonging to Greek Cypriots in the northern part of Cyprus. The Commission is aware of this problem, which intensified when Cyprus joined the European Union on 1 May 2004, and shares the concern of the European Parliament's honourable Member.
With regard to the specific cases which the Parliament's honourable Member is referring to, the Commission does not have any information on this and is therefore unable to comment.
The European Commission reaffirms its full commitment to support the efforts of the leaders of the Greek Cypriot and Turkish Cypriot communities in identifying a comprehensive solution to the Cypriot problem under the auspices of the United Nations. Such a settlement would help resolve the problems over property on the island, which the European Parliament's honourable Member is referring to.
(EL) Mr President, I am a Cypriot member of parliament, I have supported the integration of Turkey into Europe since the days of President Ozal and I still support it today.
In the fourth interstate application, the Court of Human Rights ruled that Turkey is responsible for usurping Greek-Cypriot property. What, at long last, is to be done? How are we supposed to put up with this situation year after year? Are there first- and second-class human rights or does their application depend on the size of the country?
Member of the Commission. - The Commission has always encouraged Turkey to implement all the decisions of the European Court of Human Rights. A debate will be held tomorrow in plenary, and this subject will also be discussed.
Subject: Opening of the 'energy' chapter in the accession negotiations with Turkey
The recent gas crisis between Russia and Ukraine demonstrated once again the importance of diversifying the EU's energy sources and energy supply routes. Turkey is a strategic transit country and, in this respect as well, of vital importance to the EU's energy security. It is all the more vital, therefore, that the EU's negotiations with Turkey on the 'energy' chapter should continue unhampered and not be blocked by certain Member States on political grounds.
Will the Commission take steps to ensure that this negotiating chapter is opened? Can it indicate a timeframe? What is the most serious obstacle to the full opening of the 'energy' negotiating chapter?
Questions Nos 47 and 48 will receive answers in writing.
Member of the Commission. - (RO) The European Commission considers that Turkey is sufficiently prepared to initiate negotiations on the Energy chapter and therefore recommended for this chapter to be opened in spring 2007. Our point of view has not changed on this matter.
However, the unanimous approval of all Member States is required to open a chapter, which has not happened so far. In the context of the recent energy crisis, we completely concur with you that both the interests of the EU and Turkey would be better served through close cooperation and aligning Turkey's legislation with Community legislation in the energy sector.
Initiating negotiations in the energy sector would make a decisive contribution to attaining this objective.
(DE) So, will the Commission take steps to ensure that the chapter is opened, or will we simply have to wait until all the Member States agree? Does the Commission not influence the Member States?
Member of the Commission. - These are the rules. The Commission made a proposal, and now it is up to the Council to decide unanimously whether the chapter is open or not.
So these are the procedures. We have to follow the procedures.
Subject: Market support
In early January, the Commission pledged to introduce new measures to support the dairy sector and producers' incomes across Europe in an effort to combat some of the negative effects the current economic crisis is having on the dairy sector. Has the Commission any plans to make similar pledges to support other agricultural sectors and producers who have also been negatively affected by the current economic crisis?
Subject: Dairy sector in the EU
The Commission has introduced measures to assist the dairy sector. The Commission will reintroduce export refunds for butter, skimmed milk powder (SMP), whole milk powder and cheese. In addition, the Commission will purchase more than the fixed quantities of butter and SMP should the market situation warrant it. Does the Commission think that these measures will be sufficient to end the spiral of downward prices in the EU and particularly the Irish dairy sector?
Member of the Commission. - The two questions by Mrs Harkin and Mr Ó Neachtain mainly concern the same subject. Thank you for giving me the opportunity to answer them together.
I am happy to say that the Commission has recently taken a number of measures within the dairy sector in an attempt to try to end the downward spiral of prices.
We have already introduced private storage earlier than we normally do. We have also started the intervention system whereby we hope to be able to stabilise the prices for butter and for skimmed milk powder, as this intervention system will certainly remove a lot of quantities from the market.
Originally, we entered a level of 30 000 t of butter and 109 000 t of powder, but I have indicated recently that we will be able or willing to go higher than these figures by opening a tender.
Export refunds for the dairy sector were further alleviated recently. We can see that we are faced with a significant drop in the world market prices although Europe has not increased its production, despite the 2% increase in the milk quota which was agreed for last April.
So I think I can say to those people who argue that the drop in prices is due to the increase in the quota that this is not the case, because we can see that in spite of the 2% increase in the quota, production is staying at a lower level than we used to see before.
With the introduction of the export refunds, however, we should see a situation where we can increase the chances for the European Union's dairy producers to be present in the world market. At the same time, this may also alleviate the imbalance within the dairy market.
In response to the specific question that Mr Ó Neachtain put forward, the Irish dairy sector with a relatively high share of milk processed into butter and into skimmed milk powder, and a relatively high share of export outside the European Union, will, in particular, benefit from the measures taken by the Commission.
I can promise you that we are closely following the situation in the dairy market. This can be seen from the fact that two weeks ago, we actually increased the export refunds in the dairy sector, and we will be willing to take all the necessary steps.
Of course, the sector itself also has a responsibility to adapt production to demand, in order to try to restore profitability, and Mrs Harkin wants to know if the Commission has similar plans for other sectors.
I gather that the question might be aimed at refunds for the pig meat sector. But I must say that at present, I do not see any justification for introducing export refunds in the pig meat sector because we see that the number of pregnant sows and the number of piglets are decreasing. Consequently, the input on the European market will decrease, and therefore we hope that the result will be increasing prices.
We also have to take into account that for pork production, the situation is totally different to the end of 2007 because today, the feed input prices, and the energy prices, are considerably lower than when we introduced the export refunds for the pig meat sector.
So please trust me that we will continue to keep an eye on the situation. I do not underestimate the difficulties in the dairy sector. I think it is decades since we experienced a situation like the one we are seeing today.
Thank you for your very detailed reply, Commissioner. You talked about the measures you have taken to stop the downward spiral of prices. As you are well aware, milk prices at the moment are below production prices. Many dairy farmers are hanging on by their fingernails.
I am very pleased to hear you say that you will be willing to take all the necessary steps. By that, are you saying that you would be prepared to make greater use of some of the dairy management tools that are at your disposal, such as export refunds, aid to private storage and intervention?
I would like you to clarify that for me, please.
(GA) Mr President, I would also like to thank the Commissioner for her comprehensive answer. However, as she understands, milk producers are having major difficulties. The cost of producing the milk is higher than the price for which it is sold.
I accept your point about Ireland, but can any further policy - an intervention policy - be provided to raise the price at this point? Farmers cannot continue to produce milk under the current conditions.
Commissioner, what urgency and commitment does the Commission have towards ensuring that the dairy market bottoms out? Is there not a danger that, by piecemeal incremental measures, it will take even more time to turn the market? And yet time is the one thing we do not have. Is it not time to be bold with the export refunds? Because, Commissioner, our industry is dying on its feet.
I should like to thank you, Commissioner, and I particularly welcome your decision in relation to reintroducing intervention as a short-term measure only because we have a crisis situation.
Would the Commissioner not agree that we have four problems: firstly, the rate of exchange between the euro and the pound sterling; secondly, the reduction in production as a result of the melamine scandal in Asia and in China; thirdly, the 3% increase in production in the United States and, last but by no means least, our old enemy, Brazil? Would we not need to be constantly monitoring world trends in order to have our answer ready for these kinds of situations?
Member of the Commission. - First of all, I have clearly signalled that I am ready to use the management tools that we have available. However, we have certain limits and it is very important that the decisions we might take do not mean that, at the end of the day, we shoot ourselves in the foot. We have to take into account the fact that intervention is a fine and - I was happy to hear - short-term measure. This is because we have to, I would not say get rid of it, but it has to apply to the market at a later stage, which rather prolongs the pain, but we cannot just dump it.
As I said previously, we did show our commitment by increasing export refunds, both on butter and on powdered milk, ten days ago, and we are monitoring the market.
Concerning compensation, it seems that quite a lot of dairy farmers have forgotten that, under the 2003 reform, they were actually compensated via the direct payment, and so an amount not linked to the dairy cow per se, but calculated on the basis of historic production between 2000 and 2002, is now incorporated into the direct payment.
I also sometimes have to remind some farmers that this compensation has already taken place. I know this is not a fully satisfactory answer in this difficult situation, but it has been taken into account.
I sent a very clear signal during the Green Week in Berlin at the beginning of January, saying that I was ready to spend some of the unspent money under the 2009 budget, and the Commission has made a proposal to spend EUR 1.5 billion in 2009 to cover the gap arising from the consequences of the health check not entering into force until 1 January 2010, when the package for trying to meet the new challenges comes into effect.
The question of whether Member States want to spend EUR 1.5 billion is not in my hands, but in those of the Heads of State and Finance Ministers, and I hope it will also be possible, via a sort of lobbying by Members of the European Parliament on their national governments, to push for a solution.
I completely agree on the three reasons for the situation. For Ireland, exporting into the UK with an exchange rate that makes life even more difficult is, of course, a huge disadvantage, specifically for Irish farmers. I do not under estimate the spin-off consequences of the scandal in China, where some people might be much more cautious over the dairy products they eat and drink.
The increase on the world market does not come exclusively from the United States. We have seen a significant increase taking place in New Zealand, and this has been dropped on the world market with the consequences we have mentioned. I hope that in general, on the world market, production will go down, because this is a general problem and not one only affecting European dairy producers. It is very difficult to make money in the dairy sector at the moment. We will therefore not hesitate to use the tools available in an appropriate and balanced manner.
Subject: Labelling for sheep meat products
There is currently no specific EU legislation dealing with the issue of origin labelling for the sheep meat sector. As a result, there are many different labelling techniques in operation within the EU for sheep products.
Would the Commission consider introducing an EU regulation for the labelling of sheep meat products which would allow consumers to distinguish between EU products and those from third countries?
Member of the Commission. - I definitely think that European farmers can be proud of their standards and the Commission favours any initiative that helps farmers, not least in the livestock sector, to communicate with consumers about the origin of products.
As the honourable Member states, there is currently no specific EU legislation dealing with the issue of origin labelling for the sheep meat sector.
Of course, the general internal market rules about labelling and advertising of foodstuffs also apply to sheep meat. These rules require mandatory origin labelling in cases where consumers might be misled regarding the true origin or provenance of the foodstuffs.
It is not the Commission's view that there is a general problem of consumers being misled about the origin of sheep meat. Therefore, the recent Commission proposal for a regulation on food information to consumers does not extend the list to which compulsory origin labelling applies.
I would like to underline that the origin labelling for beef and beef products is a special case, and I think we all keep in mind from where it came, because it was a spin-off of the BSE crisis. Therefore, in order to rebuild consumer confidence in beef, it was necessary to make more information available to consumers by clear labelling of the product, including its origin.
It is also important to recall that already, the existing legislation makes it possible to put in place voluntary labelling of sheep meat. If the whole supply chain could agree on such a labelling system, it could add value to their products to provide consumers with extra information.
For the internal market to function smoothly, the Commission's proposal for a regulation on food information to consumers introduced a framework for voluntary origin indications.
In particular, as regards sheep meat, when origin is mentioned, information on the different locations of birth, rearing and slaughter of the animal shall be provided. If these production steps took place in different Member States, all origins should be indicated.
Looking further ahead, the Commission is considering whether all different agricultural products should be labelled to show the place of farming and specifically whether EU farming requirements have been followed.
I am aware that, during the public consultation on the Green Paper on the quality of agricultural products, stakeholders in the sheep meat sector have advocated compulsory origin labelling. In May 2009, the Commission will issue a communication where we will seek to strike the right balance between simplification, transparency and product specification. A conference organised by the Czech Presidency will take place on this issue on Thursday and Friday this week, and I am sure we will have a lively and interesting discussion on labelling. It is important. It is not always easy, because nobody wants to read a novel on the back of food in supermarkets, so I think we should try to find a balance and the right solution. I am happy with all the comments that we have already had on the Green Paper.
Thank you Commissioner. I particularly welcome the Conference that is going to take place and indeed we can be very proud of the standard of our food products in Europe - I certainly agree with you on that.
I want to refer, however, to the proposed compulsory electronic identification of sheep, which commences in January 2010, and which the Commission is determined to press ahead with despite the opposition of the Agricultural Committee members and the farming organisations. We have, as Members, challenged the operational and cost implications of the compulsory electronic identification, and the disastrous consequences for an industry already in serious decline. Would the Commission consider granting a further deferral or removing the compulsory nature of this proposal? Failing that, would the Commission consider meeting the additional costs of compulsory electronic identification?
Member of the Commission. - First of all, I should say that if you want an in-depth discussion on electronic earmarking on sheep then, as you probably know, you have to invite another Commissioner - the Commissioner responsible for consumer protection - but I will be happy to give my remarks on this issue.
There seems to be unanimity now in the Council on this issue. I have the opportunity to travel quite a lot and I meet many people who consider that the electronic identification system will kill many smaller producers because of the cost. I think you have to look into the possibility of using rural development funding to try and alleviate the cost of electronic earmarking. There is a line called 'approximation of standards' that can be used to call on rural development funding for these extra costs that will certainly be felt by many of the smaller sheep producers.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 8.05 p.m. and resumed at 9 p.m.)